DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pro Se Application
This case is being examined in Art Unit 3649, which is an art unit that specializes in assisting Pro Ses. Pro Se means prosecuting the application without a patent practitioner (patent attorney or patent agent).  Please do not hesitate to contact Examiner Blake Tankersley at 571-270-7568 if you have any questions regarding this correspondence and/or how to respond. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Immediately below this paragraph is a rejection of the claims based on previously published patent document(s) or other publication(s) (known as “prior art”). 
It is the policy of the USPTO to not provide copies of U.S. Patents or U.S. Published Applications. It is strongly recommended that Applicant review any of these documents that may have been applied. The documents can be found using the information identifying them on the attached 892 form. Applicant may retrieve these documents using the search tools found at the USPTO website: https://www.uspto.gov/patents-application-process/search-patents#heading-1.
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Publ. No. 2017/0028901 to Rollins et al. (hereinafter Rollins).
Regarding claim 1, Rollins discloses an apparatus for monitoring performance of a tie down strap comprising: a tie down strap (S1) (see FIG. 1A and paragraph [0042]); a strap monitor (TSS) attached to the tie down strap (S1) (see FIG. 1A and paragraph [0042], attached using the entire monitoring system), wherein the strap monitor (TSS) continuously monitors the physical parameters (tensions at different times) of the tie down strap (S1) (see FIGS. 5-7 and paragraph [0049]); and an electronic device (CD) communicatively coupled to the strap monitor (TSS) (see FIG. 1A and paragraph [0042]), wherein the electronic device (CD) receives physical parameters of the tie down strap (S1) from the strap monitor (TSS) to determine performance of the tie down strap (S1) (see FIGS. 1A and 7 and paragraph [0049]).

Regarding claim 3, Rollins discloses that the strap monitor (TSS) comprises one or more sensors to determine the physical parameters (tensions at different times) of the tie down strap (S1) (see FIG. 1A and paragraph [0046], discloses that the TSS is a sensor strip, and therefore comprises one or more sensors).
Regarding claim 4, Rollins discloses that the one or more sensors comprises of a tension meter (see paragraph [0046], discloses that the TSS is a tension sensor strip, and therefore comprises a tension meter).
Regarding claim 5, Rollins discloses that the performance of the tie down strap (S1) is determined based on one or more physical parameters associated with the tie down strap (S1) including tensile strength, shear stress, and tensile yield stress (see FIG. 1A, 7, and paragraph [0049], discloses being based on the physical parameters of the tensions at different times.  As noted in the 112(b) rejection below, this recitation is an improper Markush group because the use of the term “including” makes the group open to other physical parameters other than the parameters listed.  Accordingly, tensions fall within this open Markush group.  Also, as discussed further below in the 112(a) rejections, there is no written description for any of the above listed physical parameters).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publ. No. 2017/0028901 to Rollins et al. (hereinafter Rollins).
Regarding claim 6, Rollins discloses a smartphone (smart phone), a tablet, a personalized digital assistant (PDA), a phablet, or a personal computer (see paragraph [0055], discloses that the display assembly can be a smart phone).  However, the display assembly of Rollins may not read on the electronic device of claim 1 because Rollins may not explicitly disclose that the smart phone “determine[s] performance of the tie down strap”, as recited in claim 1.  Instead, Rollins discloses that the CD performs this function (see FIGS. 1A and 7 and paragraph [0049]).  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have the smart phone perform the determination instead of the CD because such a modification is a mere rearrangement of parts which would not have modified the operation of the device because the apparatus would continue to monitor and determine the performance of the tie down strap (see MPEP 2144.05(IV)(C)).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publ. No. 2017/0028901 to Rollins et al. (hereinafter Rollins) in view of U.S. Publ. No. 2013/0162420 to Stoddard (hereinafter Stoddard).
Regarding claim 7, Rollins discloses all of the recitations except that Rollins may not explicitly disclose that the strap monitor is protected by a clamshell shaped body to shield the strap monitor from external damages including weather conditions.  However, Stoddard discloses that the strap monitor (see FIGS. 5 and 6, the whole device illustrated is the strap monitor) is protected by a clamshell shaped body (100A and 100B) to shield the strap monitor (see FIGS. 5 and 6) from external damages including weather conditions (see FIGS. 5 and 6 and paragraph [0025], discloses that 102 is a weather resistance slot).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have substituted the strap monitor of Stoddard for the strap monitor of Rollins in order to require less work to install (Stoddard just clips on as opposed to installing major parts of the ratchet system) and to provide weather resistance (see Stoddard, FIGS. 5 and 6 and paragraph [0025]).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publ. No. 2017/0028901 to Rollins et al. (hereinafter Rollins) in view of U.S. Publ. No. 2011/0001627 to Ruan (hereinafter Ruan).
Regarding claim 8, Rollins discloses threshold values for the tie down strap (S1) for determining performance of the tie down strap (S1) (see FIGS. 1A and 7 and paragraph [0049]).  Rollins may not explicitly disclose that the electronic device can be used to set custom threshold values.  However, Ruan discloses that the electronic 
Regarding claim 9, Rollins in view of Ruan discloses that the electronic device (CD of Rollins) alerts a user if the tie down strap (S1 of Rollins) crosses the custom threshold values (see Rollins, FIGS. 5-7, the threshold values are custom set based on the modification with Ruan).
Regarding claim 10, as best understood, Rollins discloses that the electronic device (CD) can manage a plurality of tie down straps (S1 and S2) and strap monitors (TSS) attached to the plurality of tie down straps (S1 and S2) (see FIGS. 5 and 6, shows managing multiple tie down straps).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publ. No. 2017/0028901 to Rollins et al. (hereinafter Rollins) in view of U.S. Publ. No. 2011/0001627 to Ruan (hereinafter Ruan), as applied to claims 8-10, and further in view of WO Publ. No. 2009/113873 to Eide (hereinafter Eide).
Regarding claim 11, Rollins discloses that the electronic device (CD) is further configured to: receive tension of the tie down strap (S1) that is used to tie a load; notify the user that: the load is too tight, the load is loose, or the tie down strap has failed based on the received tension (see FIGS. 1A and 5-7, discloses notifying when the load 
Regarding claim 12, Rollins in view of Ruan and Eide discloses that the electronic device (CD of Rollins) determines that: the load is too tight if the received TYS is greater than a preset high TYS value, the load is loose if the received TYS (interpreted as tensile stress) is lesser than a preset low TYS value, or the tie down strap (S1 of Rollins) has failed if the received TYS (interpreted as tensile stress) is lesser than a preset critical TYS (interpreted as tensile stress) value (see Rollins, FIGS. 1A and 7 and paragraph [0049], discloses determining when the load is loose or the strap has failed.  It is noted that since the list is combined with the word “or”, only one of the elements in the list has to be in Rollins in order for Rollins to read on the claim recitation).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 lacks written description because it recites “the strap monitor continuously monitors the physical parameters of the tie down strap” (emphasis added).  First, it is noted that there is an antecedent basis problem with this recitation because the “physical parameters” have not been previously recited, and therefore “physical parameters” should not be preceded by the word “the”.  Additionally, the present application discloses that the physical parameters are tensile strength, shear stress, and tensile yield stress (see claim 5).  However, tensile strength is a property of the strap and is something that is determined and is not normally continuously monitored as  at least one physical parameter
Claim 3 lacks written description because it recites “the physical parameters” for the same reasons discussed for claim 1.
Claim 5 lacks written description because it recites “physical parameters associated with the tie down strap including tensile strength, shear stress, and tensile yield stress.”  However, as explained in claim 1, the present application does not 
All claims which depend from a claim which lacks written description also lacks written description by virtue of its dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
strap comprises at least one of: a ratchet strap, a cable, or a chain” (emphasis added).  However, a cable or a chain is not a strap because a strap is defined as “a narrow strip of flexible material, especially leather, as for fastening or holding things together” (dictionary.com).  In order to expedite prosecution, it is noted that this rejection can be overcome by amending all of the claims to refer to a “tie down” without the word strap.
Claim 5 is indefinite because it recites “one or more physical parameters”.  It is unclear how the “one or more physical parameters” of claim 5 relate to “the physical parameters” of claim 1.  For example, are the “one or more physical parameters” of claim 5 the same as “the physical parameters” of claim 1 or required in addition to “the physical parameters” of claim 1.
Claim 5 is also indefinite because it recites “one or more physical parameters associated with the tie down strap including tensile strength, shear stress, and tensile yield stress.”  This is an improper Markush group because the group “including tensile strength, shear stress, and tensile yield stress” is an open group which allows for other physical parameters.  See MPEP 2173.05(h).  Applicant may wish to consider using the term “consisting of” instead of “including”.
Claim 10 is indefinite because it recites “a plurality of tie down straps and strap monitors”.  It is unclear how the “plurality of tie down straps and strap monitors” of claim 10 relate to “the tie down strap” and “strap monitor” of claim 1.  For example, are the “plurality of tie down straps and strap monitors” of claim 10 the same as “the tie down strap” and “strap monitor” of claim 1 or required in addition to “the tie down strap” and “strap monitor” of claim 1.

Claim 11 is also indefinite because it is unclear how the “tensile yield stress” of claim 11 relates to “the physical parameters” of claim 1.  For example, is the “tensile yield stress” of claim 11 the same as “the physical parameters” of claim 1 or required in addition to “the physical parameters” of claim 1.
All claims which depend from a claim which is indefinite is also indefinite by virtue of its dependency.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Amending claim 1 to recite “[[a]] the tie down strap” would correct an antecedent basis problem.  Antecedent basis problems mean that Applicant has referred to a structure using “the” or “said” without first introducing the structure as being part of the claim or has referred to a structure using “a” or “an” when the structure has been 
Also, amending claim 1 to recite that “the electronic device receives the physical parameters” would correct an antecedent basis problem.
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: the specification is objected to for referring to the tensile yield stress when it appears that Applicant may have intended to refer to the tensile stress for the reasons discussed in the objections to the drawings.  
Appropriate correction is required.

Drawings
The drawings are objected to because FIGS. 7 and 8 refer to the tensile yield stress (TYS) in a way that does not make sense.  Specifically, as discussed above, the tensile yield stress is the amount of stress at which an object begins to yield, which is a specific number.  However, FIGS. 7 and 8 appear to be referring to a different value than the depends on the amount of tension such as the tensile stress, and not the tensile yield stress (TYS).  Applicant may wish to amend FIGS. 7 and 8 to refer to the tensile stress, and not the tensile yield stress (TYS).  Corrected drawing sheets in 

Conclusion
Applicant may wish to look at the following cited art when crafting a reply to this Office Action.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Publ. No. 2001/0035122 to Margetts (see FIG. 1a and paragraph [0026], discloses indicating when there is an overload condition); U.S. Publ. No. 2018/0328803 to Hamasaki (see FIGS. 2 and 3, discloses a very similar tension measuring device as the present application); and U.S. Publ. No. 2005/0278902 to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A TANKERSLEY whose telephone number is (571)270-7568.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLAKE A TANKERSLEY/Primary Examiner, Art Unit 3649